— Appeal from a judgment of the County Court of Ulster County (Bruhn, J.), rendered February 23, 2009, convicting defendant upon his plea of guilty of the crime of sexual abuse in the first degree.
In satisfaction of a two-count indictment, defendant pleaded guilty to sexual abuse in the first degree in connection with his inappropriate touching of a nine-year-old girl. County Court denied his request to be adjudicated as a youthful offender and sentenced him, in accordance with the plea agreement, to 30 days in jail and 10 years of probation. Defendant appeals.
Defendant contends that County Court erroneously failed to adjudicate him a youthful offender. Inasmuch as defendant did not object or move to vacate the plea on this basis, he has failed to preserve this claim for our review (see People v Stokes, 28 AD3d 592 [2006]; People v Greene, 13 AD3d 647, 647 [2004], lv *995denied 4 NY3d 763 [2005]). Defendant further argues that the sentence was harsh and excessive. However, given the disturbing nature of the crime at issue, we find no extraordinary circumstances or any abuse of discretion warranting a reduction of the sentence in the interest of justice (see People v Sabin, 73 AD3d 1390, 1391 [2010], lv denied 15 NY3d 809 [2010]; People v Cogswell, 46 AD3d 1017, 1018 [2007]).
Peters, J.P., Malone Jr., Kavanagh, Garry and Egan Jr., JJ., concur. Ordered that the judgment is affirmed.